             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:11-cr-00029-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
BILLY DEAN TESSENEER,           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Emergency

Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i0

as a Result of COVID-19” [Doc. 58]; the Defendant’s “Addendum to the

Emergency Motion for Reduction in Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) as a Result of COVID-19” [Doc. 63]; and the Government’s

Motion to Seal Exhibit to Response [Doc. 66]. The Government opposes the

Defendant’s motion for compassionate release. [Doc. 64].

I.   BACKGROUND

     In June 2011, the Defendant Billy Dean Tesseneer pled guilty to one

count of possession with intent to distribute methamphetamine. [Doc. 16].

In January 2013, the Court sentenced him to 220 months of imprisonment to

be followed by six years of supervised release. [Doc. 31]. The Defendant is


       Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 1 of 13
currently housed at USP Canaan, and his projected release date is June 2,

2027.1

         The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc.

186].         Specifically, the Defendant argues that his underlying health

conditions place him at a higher risk for severe illness from COVID-19, and

that his particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         A.      Motion for Compassionate Release

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”            18 U.S.C. §



1   See https://www.bop.gov/inmateloc/ (last visited Dec. 8, 2020).


                                              2



           Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 2 of 13
3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons

if “such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must

also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that

such factors are applicable. Id.

      Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions.    See U.S.S.G. § 1B1.13.         That policy statement,

however, was adopted before the First Step Act, and the Sentencing

Commission has not updated the policy statement to account for the fact that

defendants are now permitted to file their own motions for compassionate

release. In light of these circumstances, the Fourth Circuit Court of Appeals

has held that § 1B1.13 is no longer an “applicable” policy statement that

constrains the discretion of the district courts in finding that “extraordinary

and compelling reasons” exists to warrant a reduction in sentence. See


                                      3



       Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 3 of 13
United States v. McCoy, -- F.3d --, 2020 WL 7050097, at *7 (4th Cir. Dec. 2,

2020) (“By its plain terms, . . . § 1B1.13 does not apply to defendant-filed

motions under § 3582(c)(1)(A)”). Thus, this Court is “empowered . . . to

consider any extraordinary and compelling reason for release that a

defendant might raise.” Id. at *9 (quoting United States v. Zullo, 976 F.3d

228, 230 (2d Cir. 2020).

      Here, the Defendant contends that his advanced age (64) and multiple,

chronic medical conditions2—coupled with the presence and increasing

threat of COVID-19—constitute “extraordinary and compelling reasons” for

an immediate sentence reduction to time served. While the medical records

presented indicate that the Defendant does in fact have each of the

conditions complained of, there is no evidence in these records that any of

these medical conditions are terminal or limit his ability to provide self-care

within the environment of a correctional facility. Moreover, the records

indicate that all his conditions are being adequately treated in BOP, and there

is no evidence that he is experiencing a serious deterioration in physical

health because of these conditions or the aging process.


2 The Defendant contends that he suffers from chronic obstructive pulmonary disease
(COPD), obesity, coronary artery disease (CAD), a history of coronary artery bypass graft
(CABG) surgery, Type II diabetes mellitus, and hypertension.

                                           4



        Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 4 of 13
      As for the risk posed to the Defendant by the COVID-19 pandemic, the

Court notes that the Federal Bureau of Prisons (“BOP”) has taken significant

measures to protect the health of its inmates. Since 2012, the BOP has had

a Pandemic Influenza Plan in place, which establishes a multi-phase

framework for BOP facilities to implement in the event of a viral outbreak.3

The plan addresses social distancing, hygienic and cleaning protocols, and

the quarantining and treatment of symptomatic inmates.

      Consistent with that plan, BOP began planning for potential

coronavirus transmissions in January. At that time, the agency established

a working group to develop policies in consultation with subject matter

experts in the Centers for Disease Control (“CDC”), including by reviewing

guidance from the World Health Organization (“WHO”). On March 13, 2020,

BOP began to modify its operations, in accordance with its COVID-19 Action

Plan (“Action Plan”), to minimize the risk of COVID-19 transmission into and

inside its facilities. Since that time, as events require, BOP has repeatedly

revised the Action Plan to address the crisis.4


3 BOP Health Services Division, Pandemic Influenza Plan-Module 1: Surveillance and
Infection Control (Oct. 2012), available at https://www.bop.gov/resources/pdfs/pan_flu_
module_1.pdf (last visited Dec. 8, 2020).

4
 See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

                                           5



        Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 5 of 13
      The BOP’s operations are presently governed by Phase Seven of the

Action Plan. The current modified operations plan requires that all inmates

in every BOP institution be secured in their assigned cells/quarters in order

to stop any spread of the disease. Only limited group gathering is allowed,

with attention to social distancing to the extent possible, to facilitate

commissary, laundry, showers, telephone, and computer access. Further,

BOP has severely limited the movement of inmates and detainees among its

facilities. Though there will be exceptions for medical treatment and similar

exigencies, this step as well will limit transmissions of the disease. Likewise,

all official staff travel has been cancelled, as has most staff training. All staff

and inmates have been and will continue to be issued face masks and

strongly encouraged to wear an appropriate face covering when in public

areas when social distancing cannot be achieved.

      Every newly admitted inmate is screened for COVID-19 exposure risk

factors and symptoms. Asymptomatic inmates with risk of exposure are

placed in quarantine for a minimum of 14 days or until cleared by medical

staff. Symptomatic inmates are placed in isolation until they test negative for

COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission,


                                        6



        Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 6 of 13
all facility staff are screened for symptoms. Staff registering a temperature of

100.4 degrees Fahrenheit or higher are barred from the facility on that basis

alone. A staff member with a stuffy or runny nose can be placed on leave by

a medical officer.

      Contractor access to BOP facilities is restricted to only those

performing essential services (e.g. medical or mental health care, religious,

etc.) or those who perform necessary maintenance on essential systems. All

volunteer visits are suspended absent authorization by the Deputy Director

of BOP. Any contractor or volunteer who requires access will be screened

for symptoms and risk factors. Social and legal visits were stopped as of

March 13, and remain suspended at this time, to limit the number of people

entering the facility and interacting with inmates. In order to ensure that

familial relationships are maintained throughout this disruption, BOP has

increased detainees’ telephone allowance to 500 minutes per month. Tours

of facilities are also suspended. Legal visits will be permitted on a case-by-

case basis after the attorney has been screened for infection in accordance

with the screening protocols for prison staff. Further details and updates of

BOP’s modified operations are available to the public on the BOP website at

a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.


                                       7



        Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 7 of 13
      In addition, in an effort to relieve the strain on BOP facilities and assist

inmates who are most vulnerable to the disease and pose the least threat to

the community, BOP is exercising greater authority to designate inmates for

home confinement. On March 26, 2020, the Attorney General directed the

Director of BOP, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place

prisoners in home confinement. That authority includes the ability to place

an inmate in home confinement during the last six months or 10% of a

sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to

home confinement those elderly and terminally ill inmates specified in 34

U.S.C. § 60541(g). Congress has also acted to enhance BOP’s flexibility to

respond to the pandemic. Under the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”), enacted on March 27, 2020, BOP may “lengthen

the maximum amount of time for which the Director is authorized to place a

prisoner in home confinement” if the Attorney General finds that emergency

conditions will materially affect the functioning of BOP. Pub. L. No. 116-136,

§ 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note).

On April 3, 2020, the Attorney General gave the Director of BOP the authority

to exercise this discretion, beginning at the facilities that thus far have seen


                                        8



        Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 8 of 13
the greatest incidence of coronavirus transmission. Since March 26, 2020,

BOP has transferred 18,547 inmates to home confinement.5

         Taken together, all these measures are designed to mitigate sharply

the risks of COVID-19 transmission in BOP institutions while allowing BOP

to continue to fulfill its mandate of incarcerating those persons sentenced or

detained based on judicial orders. Given the BOP’s efforts, the fact that the

Defendant faces a potential risk of contracting the virus while incarcerated,

without more, is not sufficient to justify his release. United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.”).

         For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

         Even if the Defendant could establish an extraordinary and compelling

reason for his release, this Court still must consider the § 3553(a) factors, as


5   See https://www.bop.gov/coronavirus/ (last visited Dec. 8, 2020).

                                              9



           Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 9 of 13
“applicable,” as part of its analysis of determining whether a sentence

reduction is warranted. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s offense of conviction was very serious. As the

Court noted at sentencing, the offense of conviction involved the distribution

of significant amount of methamphetamine, which “is one of the most

dangerous, if not the most dangerous drug[s] that we see” in the cases

prosecuted in this district [Doc. 40 at 28].    As the Court further noted,

methamphetamine “literally destroys people’s lives” and “[a]nybody who is

involved in the distribution of such a drug needs to be dealt with in a harsh

manner.” [Id.].

      Additionally, the Defendant has a significant criminal history. While he

was sentenced as a career offender, he also qualified for the highest criminal

history category possible under the Sentencing Guidelines based on his

criminal history alone, having amassed a total of 31 criminal history points.

The Defendant’s extensive criminal history goes back more than forty years

and includes felony convictions for Attempted Burning by Incendiary Device,

Possession with Intent to Sell and Deliver Marijuana, Possession with Intent

to Distribute Marijuana, Possession of a Firearm Not Registered to him in the


                                     10



       Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 10 of 13
National Firearms Registration and Transfer Record (referring to a short-

barreled shotgun), and Possession of Methamphetamine. The Defendant

also had a number of significant misdemeanor convictions – including Filing

a False Affidavit, Driving While Impaired (three convictions), Reckless

Driving to Endanger, Carrying a Concealed Weapon, Resisting (two

convictions), and Criminal Contempt (two convictions).

      In light of the offense conduct and the Defendant’s extensive criminal

history, the Court concludes that the need for the sentence to reflect the true

extent and seriousness of the defendant’s offense, to promote respect for

the law, to provide just punishment, to afford adequate deterrence, and to

protect the public from the defendant’s further crimes militate against a

sentence reduction in this case.

      For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for the Defendant’s release and that analysis of the

relevant § 3553(a) factors continue to weigh in favor of his continued

incarceration.   Accordingly, the Defendant’s motion for compassionate

release is denied.




                                      11



       Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 11 of 13
      B.    Motion to Seal

      The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 65] filed in support of its Response to

the Defendant’s motion for compassionate release. For grounds, counsel

states that the medical records contain highly personal and confidential

material concerning the Defendant’s medical conditions. [Doc. 66].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

October 29, 2020, and such motion has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s


                                      12



       Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 12 of 13
competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Emergency

Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i0

as a Result of COVID-19” [Doc. 58] is DENIED.

     IT IS FURTHER ORDERED that the Government’s Motion to Seal

Exhibit to Response [Doc. 66] is GRANTED, and the medical records

submitted in support of the Government’s Response [Doc. 65] shall be filed

under seal and shall remain under seal until further Order of the Court.

     IT IS SO ORDERED.

                             Signed: December 14, 2020




                                        13



       Case 1:11-cr-00029-MR Document 68 Filed 12/14/20 Page 13 of 13
